


110 HR 615 IH: Puerto Rico Medicare Reimbursement

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 615
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Fortuño (for
			 himself, Mr. Serrano,
			 Ms. Ros-Lehtinen,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Dent, Mr. Weller of Illinois,
			 Mr. Gutierrez, and
			 Ms. Velázquez) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  increase inpatient hospital payments under the Medicare Program to Puerto Rico
		  hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Medicare Reimbursement
			 Equity Act of 2007.
		2.Modification of
			 Medicare inpatient hospital payment rate for Puerto Rico
			 hospitalsSection
			 1886(d)(9)(E) of the Social Security
			 Act (42 U.S.C. 1395ww(d)(9)(E)) is amended—
			(1)by striking and at the end of clause (iii);
			(2)in clause (iv), by
			 inserting and before April 1, 2007, after 2004,
			 and by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following new clause:
				
					(v)on or after April 1, 2007, the
				applicable Puerto Rico percentage is 0 percent and the applicable Federal
				percentage is 100
				percent.
					.
			
